                         Case 1:19-cr-00010-TNM Document 2-1 Filed 01/10/19 Page 1 of 1
                             SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                                            CRIMINAL DIVIS10N
                                              UNITED STATES
                                                     VS
                                           SIⅦ ITH,VINITA PEARL
                                               CCN#:19005248
                                                                 Arrest Numbcr:49190083

The event occurred on01109/2019 at approximately 1356 at 1600 PENNSYLVANIA AVENUE' NW, WASHINGTON, DC 20006



THE EVENT OCCURRED ON WEDNESDAY,JANUARY 9,2019 AT 1356 HOURS,IN FRONT OF 1600
PENNSYLVANIA AVENUE,N.W,WASHINGTON D.C.,FURTHERIDENTIFIED AS THE WHITE HOUSE.

OFFICER M.LEONARDI(AO)#1895 WHILE OPERATING A MARKED UNIFORMED SECRET SERVICE PATROL
VEHICLE RESPONDED TO THE NORTH FENCE LINE OF THE WHITE HOUSE TO ASSIST WITH A F00TBEAT
OFFICER WHO WAS CONFRONTED BY AN INDIVIDUAL WISHING TO SPEAK TO THE PRESIDENT.A0
ARRIVED ON SCENE AND OBSERVED AAO-lL.LLAMAS#2099 SPEAKING WITH S-1.AT THAT TIME,S-1
WAS STANDING OUTSIDE THE POLICE BARRIERS THAT MARKED THE RESTRICTED AREA IN FRONT OF
THE WHITE HOUSE,WHICH WERE CLEARLY MARKED WITH SIGNS STATING・        `RESTRICTED AREA― DO
NOT ENTER."S-l WAS LATER IDENITIFIED AS VINITA PoSMITH BY HER DC BIRTH CERTIFICATE.S-1
STATED SHE WAS THE RULER OF THE WORLD AND CAME TO THE WHITE HOUSE TO CLAIM HER BIRTH
RIGHT.SHE FURTHER STATED THATIF SHE WAS UNABLE TO SPEAK TO THE PRESEIDENT THAT SHE
WOULD TAKE OVER THE WHITE HOUSE.S-l WAS ADVISED BY MULTIPLE OFFICERS THAT SHE WOULD
NOT BE ABLE TO SPEAK TO THE PRESIDENT ANDIF SHE MADE AN ATTEMPT TO BYPASS THE POLICE
BARRIERS THAT SHE WOULD BE ARRESTED.S-l PULLED THE POLICE BARRICADE OUT OF PLACE THREE
TIMES DURING THE ENCOUNTER.S-lSTATED THE FIRST TWO TIMES THAT SHEIS THE RULER OF THE
WORLD AND THE OFFICERS RETURNED THE BARRICADE TO ITS DESIGNIATED POSITION.ON S-1'S THIRD
ATTEMPT,SHE PULLED THE POLICE BARRICADE OUT OF PLACE AND THEN MADE AN ATTEMPT TO
CLIMB OVERIT BY PLACING HER HANDS ON THE TOP OF THE BARRICADE AND A F00T ON THE
BOTTOM AND BEGAN TO PUSH HERSELF OVER THE BARRIER.AT THAT TIME,AO PHYSICALLY
INTERVENED AND PLACED S-lINTO CUSTODY.THE AREA THAT S-l ATTEMPTED TO SCALE WASIN AN
AREA THAT WAS CLEARLY MARKED BY MULTIPLE SIGNS THAT STATE"RESTRICTED AREA DO NOT
ENTER"WHICH IS PART OF THE WHITE HOUSE GROUNDS.AO VERIFIED THAT S-l DID NOT HAVE AN
APPOINTMENTIN THE WHITE HOUSE WORKER AND VISITOR ENTRANCE SYSTEM.THERE IS VIDEO
SURVIELLANCE OF SI PULLING THE CLEARLY MARKED POLICE BARRICADES OPEN AND ILLEGALLY
ATTEMPTING TO ENTER THE RESTRICTED AREA.AT 1422 HOURS,S‐     l WAS PLACED UNDER ARREST FOR
UNLAWFUL ENTRY・


The event and acts described above occurred primarily in the District of Columbia and were committed as described by defendant(s) listed
in the case caption.


Subscrikdand sworn before me this 0l/09/2019

                               7/f895 (01/09/2019)

Policc Offlccr/Badge#/CAD#


LEONARDI,MATTHEW/1895
Printed Name of Member/ Badge#/ CAD#                                                               Printed Name of Witness/ Deputy
                                                                                                                                              5Q
The foregoing statemenl was made under penalty   ofcriminal prosecution   and punishment for false statements pursuant to D.C. Code 22-2405
